Rowell, C. J.
This is an information for an escape while serving a sentence of imprisonment in Washington County jail for being found intoxicated, and while employed without the walls of the jail under the statute in such case made and provided. The second count is demurred to for that it does not allege that the prisoner was sentenced to hard labor, and for that the assistant judges of the trial court were members of the prison board by which he was required thus to work.
The first objection is untenable because the court imposing the sentence had no authority to make it at hard labor, that not being a part of the penalty for the offence. The second objec*284tion is untenable because the fact that the assistant judges were members of the prison board did not disqualify them to sit in the ease by reason of being interested in its event, for it gave them no interest in its event within the meaning of the statute concerning judicial disqualifications. P. S. 1224.
The prisoner claims that the board had no right to require him to work without the walls, because he was not sentenced to hard labor.' But that was not necessary to the validity of the requirement, for the statute is not punitive in this respect, but disciplinary and reformative, as are the statutes requiring labor of convicts in the state prison and the house of correction, in each of which, prisoners are confined at hard labor, not because that is a part of their sentence, but because the statute requires it, and fixes the status of the prisoner in that respect independently of the sentence, and therefore it is not necessary to that end that the sentence should be at hard labor, though it is quite the practice to make it so.
The prisoner also claims that he could not lawfully be sent out without a guard. But the statute is not mandatory in that respect, but discretionary.
The prisoner also claims that the assistant judges were disqualified because, as members of the board, they formed and expressed an opinion on the merits of the case inasmuch as he was dungeoned as a punishment for escape. It is enough to say on this point that it does not appear that they had anything to do with that.
The prisoner also claims that as jail yards have no liberties for convicts, he escaped, if ever, when he left the jail, for after that he was out of custody and free from restraint, and at liberty to go whithersoever he would; that he did not escape when he left the jail, for he was sent out, and went to the place1 to which he was sent; and that his departure from that place to New Hampshire was no escape, but only a breach of trust, as he was sent out without a guard and on his own responsibility.
But this claim is not sustainable, for the law had dominion over him after he left the jail as well as before, and he was to all legal intents in its custody and subject to its control, and when he departed from that custody and control he com*285mitted an escape, for he had not been discharged therefrom according to law. It is no answer for him to urge, as he does, that his desire for liberty constrained him to flee, for however strong that desire, it was still his duty to submit himself to the restraints of the law.
Judgment that there is no error in the proceedings of the county court, and that• the prisoner take .nothing 1 by his exceptions. Let a mittimus issue and execution thereof be done.